Citation Nr: 0925784	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The issue of entitlement to service connection for left ear 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that 
right ear hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

2.  Bilateral tinnitus, initially demonstrated years after 
service, has not been shown by competent clinical evidence to 
be causally related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in May 2005, VA informed 
the appellant of what evidence was required to substantiate 
his claims, and of his and VA's respective duties for 
obtaining evidence.  The correspondence to the appellant was 
deficient in that it did not include notice that a disability 
rating and effective date would be assigned, in the event of 
award of the benefit sought, as required by the Court in 
Dingess/Hartman.   The Board finds that this deficiency is 
not prejudicial to the Veteran.  Due to the Board's finding 
that the preponderance of the evidence is against service-
connection for right ear hearing loss and bilateral tinnitus, 
no effective date or disability rating will be assigned; 
therefore, the Veteran cannot be prejudiced by a lack of such 
notice.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), service 
personnel records, and VA examination and treatment records, 
as well as the Veteran's statements in support of his claims. 
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.

A VA examination and opinion with respect to the issues on 
appeal was obtained in November 2006.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate as to the 
matters decided on the merits herein, as it is predicated on 
a full audiometric examination of the Veteran and a review of 
his claims file.  It considers all of the pertinent evidence 
of record, to include audiometric test results and the 
statements of the Veteran.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion, with respect to the issues of 
entitlement to service connection for right ear hearing loss 
and bilateral tinnitus, has been met.  38 C.F.R. § 3.159(c) 
(4).  The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The November 2006 VA examiner noted that 
the Veteran has difficulty understanding conversations.  
Although the examiner did not fully describe the functional 
effect of the Veteran's hearing loss on his daily life, the 
Board finds no prejudice results to the Veteran and, as such, 
the Board may proceed with a decision.  In this regard, the 
Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  As the Board finds, in 
the decision below, that service connection is not warranted 
for either right ear hearing loss or bilateral tinnitus, no 
rating will be assigned, and there is no potential for 
application of 38 C.F.R. § 3.321(b).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  



Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Right Ear Hearing Loss Disability

The Veteran avers that he has right ear hearing loss as a 
result of active service.  The first element of a claim for 
service connection is that there must be evidence of a 
current disability. 

The evidence of record includes March 2005 VA audiological 
evaluation results.  The evaluation revealed that pure tone 
air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
75
75

The word recognition score was 96 percent for the right ear.  
The diagnosis was bilateral high frequency sensorineural 
hearing loss of mild to severe degree beginning at 2000 Hz. 
bilaterally.  The report further noted that word recognition 
can be described as good bilaterally.

The evidence of record also includes November 2006 VA 
audiological evaluation results.  The evaluation revealed 
that pure tone air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
65
70

The word recognition score was 96 percent for the right ear.  
The diagnosis was mild to severe degree sloping sensory 
hearing loss bilaterally.  The Board notes that the Veteran 
has current right ear hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that he was exposed to noise in 
service as a track vehicle mechanic in Korea.  He alleges 
constant exposure to engines and artillery fire without ear 
protection.  (See VA Form 21-526 received in April 2005.)  
The Board notes that the March 2005 audiological evaluation 
report reflects that the Veteran reported that he was exposed 
to self-propelled artillery and a very noisy motor pool while 
in military service.  The Veteran's DD Form 214 reflects that 
his military occupational specialty (MOS) was a track vehicle 
mechanic.  His service personnel records reflect that he 
served in Korea, with an artillery battery, in 1962 and 1963.  
Based on his MOS and service with an artillery battery, the 
Veteran's exposure to acoustic trauma in service is conceded 
as consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(a) (West 2002).

The Board also notes that on VA audiological examination in 
March 2005, it was noted that the Veteran reported that, 
between 1960 and 1963, he landed on his head and shoulder 
when a jeep flipped over.  The Veteran's STRs do not reflect 
that the Veteran sought treatment for, or complained of, any 
injury, and the evidence of record is void of any other 
evidence of any such incident.  Moreover, the Veteran does 
not aver that he suffered any injury as the basis for his 
current right ear hearing loss or bilateral tinnitus.  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The requirements for service 
connection for hearing loss disability, as defined in 38 
C.F.R. § 3.385, need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for 
hearing loss disability must show, as is required in a claim 
for service connection for any disability, that current 
hearing loss disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 
and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board finds the third requirement for service connection 
has not been met. 

The Veteran's STRs include an October 1960 report of medical 
examination for enlistment purposes.  The report reflects 
that the Veteran's ears were noted to be normal upon clinical 
evaluation.  The examination report reflects that his hearing 
on whispered voice testing was reported as 15/15 bilaterally.  
The report does not reflect that audiometric testing was 
performed.  While audiometric testing is undoubtedly more 
precise than a whisper voice test, the whisper voice test is 
an alternative means of testing hearing.  See Smith v. 
Derwinski, 2 Vet. App. 137, 138, 140 (1992). 

The Veteran's STRs include an October 1963 separation 
clinical evaluation report which reflects that the Veteran's 
ears were noted to be normal.  An audiological evaluation 
revealed that pure tone air thresholds, in decibels, 
converted from American Standards Associates (ASA) units to 
reflect the current International Standards Organization 
(ISO) and American National Standards Institute (ANSI) 
standard, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
 20
10
20
--
10

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's separation 
examination report reflects normal hearing in the Veteran's 
right ear.

As noted above, the evidence of record includes a November 
2006 VA audiological examination.  The examiner opined, after 
reviewing the claims file and examining the Veteran, that the 
Veteran's hearing loss is less likely as not caused by, or a 
result of, in-service acoustic trauma. 

The earliest clinical evidence of right ear hearing loss 
disability is March 2005, more than 41 years after separation 
from service.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000.)

In the absence of demonstration of continuity of 
symptomatology, or a competent clinical opinion relating the 
current right ear hearing loss disability to service, the 
Veteran's initial clinical demonstration of right ear hearing 
loss, more than 41 years after separation from service, is 
too remote to be reasonably related to service.  As the 
preponderance of the evidence is against the claim, service 
connection for right ear hearing loss disability is not 
warranted.

The Board notes that the Veteran may sincerely believe that 
his right ear hearing loss disability is causally related to 
active service.  However, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical diagnosis or 
causation.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  
Espiritu supra.  

Additionally, the Veteran has not asserted his observation of 
continuity of symptomatology since service so as to warrant a 
credibility assessment as to a matter he is competent to 
observe.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Bilateral Tinnitus

As noted above, the Veteran's exposure to acoustic trauma in 
service is conceded.  38 U.S.C.A. § 1154(a).  The earliest 
clinical evidence of record that the Veteran complained of, 
or sought treatment for tinnitus, is the March 2005 VA 
audiology evaluation.  

The March 2005 report and November 2006 VA report reflect 
that the Veteran reported that his tinnitus started in 
service and was constant.  The Veteran's STRs are negative 
for any complaints of tinnitus.  After service, the record 
does not reflect that the Veteran complained of tinnitus 
until March 2005, more than 41 years after separation from 
service.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson, supra.  The Board 
finds that the Veteran's claim fails because there is no 
competent medical evidence of record demonstrating that his 
current tinnitus is related to service, and that his 
statements as to continuity of symptomatology beginning in 
service are less than credible, when considered in 
conjunction with the record as a whole.  The Board notes that 
a May 2005 letter from VA to the Veteran advised him to 
submit evidence showing that tinnitus existed from military 
service to the present time.  The Veteran and his 
representative have had ample opportunity to submit competent 
credible evidence, but the record does not reflect that any 
such evidence has been submitted to VA, other than the 
Veteran's own statement.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing a ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has current tinnitus and that he has experienced tinnitus 
since service.  However, the Veteran's statement that he has 
had tinnitus since service, is not corroborated by the 
Veteran's STRs or any other evidence.  In this regard, while 
the Board acknowledges that the absence of any corroborating 
medical evidence supporting the lay assertions, in and of 
itself, does not render the lay statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Further, the Veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making competent etiological opinions.  Thus, his statements 
submitted for this purpose do not constitute competent 
evidence and lack probative value.  Espiritu, supra.  

The November 2006 VA examiner opined that it is less likely 
as not that the Veteran's tinnitus is related to service.  
The evidence of record reflects that the Veteran did not 
complain of, or seek treatment for, tinnitus for 
approximately 41 years after his separation from service.  In 
the absence of demonstration of continuity of symptomatology, 
or a competent clinical opinion relating the Veteran's 
current bilateral tinnitus to service, the initial 
demonstration of tinnitus approximately 41 years after 
separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for bilateral tinnitus is 
not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.




REMAND

A VA examination and opinion with respect to the issues on 
appeal was obtained in November 2006.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case was inadequate, as it appears 
to be based on a misinterpretation of the Veteran's service 
treatment records (STRs).  

The Veteran's STRs include an October 1963 separation 
clinical evaluation report which reflects that the Veteran's 
ears were noted to be normal.  An audiological evaluation 
revealed that pure tone air thresholds, in decibels, 
converted from American Standards Associates (ASA) units to 
reflect the current International Standards Organization 
(ISO) and American National Standards Institute (ANSI) 
standards were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
--
5

As noted above, the threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  See Hensley, supra. Therefore, the 
Veteran's separation examination report reflects a hearing 
loss in the Veteran's left ear at the 4000 Hz. frequency.  

The November 2006 VA examiner's opined that the Veteran's 
hearing loss disability is less likely as not due to military 
related acoustic trauma.  The examiner noted that the 
Veteran's audiological evaluation on separation indicated 
normal hearing across the frequency range 500 through 4000 
Hz., bilaterally.  As the Veteran's audiometric examination 
was completed prior to October 1967, it is assumed that the 
evaluation is reported in ASA units.  As noted above, when 
converted to ANSI units, the separation evaluation does 
reflect hearing loss in the Veteran's left ear at 500 Hertz.  
Based on a reading of the converted audiometric evaluation, 
the VA examiner's rationale is not appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice, to include notice that a 
disability rating and effective date 
will be assigned in the event service 
connection is awarded, as required by 
the Court in Dingess/Hartman.

2.  Forward the Veteran's claims folder 
to the appropriate specialist and 
request an opinion as to whether it is 
at least as likely as not (50 percent or 
greater) that the Veteran's current left 
ear hearing loss disability is related 
to acoustic trauma conceded by VA to 
have been sustained in his military 
service.  All opinions expressed should 
be accompanied by complete rationales.  
If additional clinical examination of 
the Veteran is deemed necessary by the 
VA clinician in order to provide the 
requested opinion, such examination 
should be scheduled.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
left ear hearing loss disability.  If 
the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


